Exhibit 10.1




THE ALLSTATE CORPORATION
2013 EQUITY INCENTIVE PLAN
As amended and restated July 24, 2018




Article 1.    Establishment, Purpose and Duration


1.1    Establishment of the Plan. The Allstate Corporation, a Delaware
corporation (hereinafter, together with any successor as provided in Article 18
herein, referred to as the "Company"), hereby establishes an incentive
compensation plan for employees, as set forth in this document. The Plan permits
the grant of nonqualified stock options (NQSOs), incentive stock options (ISOs),
stock appreciation rights (SARs), unrestricted stock, restricted stock,
restricted stock units, performance units, performance stock, and other awards.


The Plan was formerly known as “The Allstate Corporation 2001 Equity Incentive
Plan.” The Plan was approved by the Board of Directors on March 13, 2001, and
became effective when approved by the Company's stockholders on May 15, 2001
(the "Effective Date"). The Plan was amended by the Board of Directors on March
9, 2004. On March 14, 2006 the Plan was amended and restated effective upon
approval by stockholders at the 2006 Annual Meeting of Stockholders on May 16,
2006. The Plan was further amended and restated by the Board at meetings held on
September 10, 2006, February 20, 2007, and September 15, 2008. On March 10,
2009, the Plan was amended, restated, and renamed as “The Allstate Corporation
2009 Equity Incentive Plan,” effective upon approval by stockholders at the 2009
Annual Meeting of Stockholders on May 19, 2009. The Plan was further amended and
restated on February 22, 2011, and February 21, 2012. On February 18, 2013, the
Plan was amended, restated, and renamed The Allstate Corporation 2013 Equity
Incentive Plan and was effective upon approval by stockholders at the Company’s
2013 annual stockholders meeting. The Plan was further amended and restated on
February 19, 2014, and July 24, 2018, as set forth herein.


1.2    Purpose of the Plan. The primary purpose of the Plan is to provide a
means by which employees of the Company and its Subsidiaries can acquire and
maintain stock ownership, thereby strengthening their commitment to the success
of the Company and its Subsidiaries and their desire to remain employed by the
Company and its Subsidiaries. The Plan also is intended to attract and retain
employees and to provide such employees with additional incentive and reward
opportunities designed to encourage them to enhance the profitable growth of the
Company and its Subsidiaries.


1.3    Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1 herein, and shall remain in effect subject to the right
of the Board of Directors to terminate the Plan at any time pursuant to Article
15 herein, until all Stock subject to it shall have been purchased or acquired
according to the Plan's provisions.


Article 2.    Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:




1

--------------------------------------------------------------------------------




2.1    Award means, individually or collectively, an award under the Plan of
NQSOs, ISOs, SARs, Unrestricted Stock, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Stock, or any other type of award permitted under
Article 10 of the Plan.


2.2    Award Agreement means an agreement setting forth the terms and provisions
applicable to an Award granted to a Participant under the Plan.


2.3    Base Value of an SAR means the Fair Market Value of a share of Stock on
the date the SAR is granted.


2.4    Beneficiary means a person or entity designated as a beneficiary in
accordance with Section 6.6 or other applicable Section of the Plan.


2.5    Beneficiary Designation Form means a form provided by the Company for the
purpose of designating a beneficiary in accordance with Section 6.6 or other
applicable Section of the Plan.


2.6    Board or Board of Directors means the Board of Directors of the Company.


2.7    Code means the Internal Revenue Code of 1986, as amended from time to
time, or any successor code thereto.


2.8    Committee means the committee, as specified in Article 3, appointed by
the Board to administer the Plan.


2.9    Company has the meaning provided in Section 1.1 herein.


2.10    Covered Employee means any Participant who would be considered a
"covered employee" for purposes of Section 162(m) of the Code.


2.11    Disability means an impairment which renders a Participant disabled
within the meaning of Code Section 409A(a)(2)(C).


2.12    Dividend Equivalent means, with respect to Stock subject to an Award
(other than an Option or SAR), a right to be paid an amount equal to cash
dividends, other than large, nonrecurring cash dividends, declared on an equal
number of outstanding shares of Stock.


2.13    Eligible Person means a Person who is eligible to participate in the
Plan, as set forth in Section 5.1 herein.


2.14    Employee means any individual designated by the Company or any
Subsidiary as an employee, who is on the local payroll records thereof and who
is not covered by any collective bargaining agreement to which the Company or
any Subsidiary is a party. An Employee shall not include any individual during
any period he or she is classified or treated by the Company or any Subsidiary
as an independent contractor, a consultant, or any employee of an employment,
consulting, or temporary agency, or any other entity other than the Company or
any Subsidiary, without regard to whether such individual is subsequently
determined to have been, or is


2

--------------------------------------------------------------------------------




subsequently retroactively reclassified as a common-law employee of the Company
or any Subsidiary during such period.


2.15    Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


2.16    Exercise Period means the period during which an SAR or Option is
exercisable, as set forth in the related Award Agreement.


2.17    Fair Market Value means the price at which a share of the Stock was last
sold in the principal United States market for the Stock as of the date for
which fair market value is being determined. Notwithstanding anything herein to
the contrary, with respect to any Award that constitutes deferred compensation
for purposes of Section 409A, Fair Market Value shall be determined in
accordance with Treasury Regulation Section 1.409A-1(b)(5)(iv).


2.18    Family Member means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, domestic partner, or sibling, including
adoptive relationships, a trust in which these persons have more than fifty (50)
percent of the beneficial interest, a foundation in which these persons (or the
Employee) control the management of assets, and any other entity in which these
persons (or the Employee) own more than fifty (50) percent of the voting
interests.


2.19    Freestanding SAR means an SAR that is not a Tandem SAR.


2.20    Full-Value Award means an Award granted on or after May 19, 2009, other
than an Option or a SAR.


2.21    Incentive Stock Option or ISO means an option to purchase Stock, granted
under Article 6 herein, which is designated as an Incentive Stock Option and
satisfies the requirements of Section 422 of the Code.


2.22    Minimum Consideration means the $.01 par value per share or such larger
amount determined pursuant to resolution of the Board to be capital within the
meaning of Section 154 of the Delaware General Corporation Law.


2.23    Nonqualified Stock Option or NQSO means an option to purchase Stock,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option under Section 422 of the Code.


2.24    Option means an Incentive Stock Option or a Nonqualified Stock Option.


2.25    Option Exercise Price means the price at which a share of Stock may be
purchased by a Participant pursuant to an Option, as determined by the Committee
and set forth in the Option Award Agreement.


2.26    Participant means an Eligible Person who has outstanding an Award
granted under the Plan.




3

--------------------------------------------------------------------------------




2.27    Performance-Based Compensation means an Award intended to qualify for
the exemption from the limitation on deductibility imposed by Section 162(m) of
the Code as set forth in Section 162(m)(4)(C) of the Code.


2.28    Performance Goals means the performance goals established by the
Committee, which shall be based on one or more of the following measures: sales,
revenues, premiums, financial product sales, earnings per share, stockholder
return and/or value, funds from operations, operating income, gross income, net
income, combined ratio, underwriting income, cash flow, return on equity, return
on capital, return on assets, values of assets, market share, net earnings,
earnings before interest, operating ratios, stock price, customer satisfaction,
customer retention, customer loyalty, strategic business criteria based on
meeting specified revenue goals, market penetration goals, investment
performance goals, business expansion goals or cost targets, accomplishment of
mergers, acquisitions, dispositions, or similar extraordinary business
transactions, profit returns and margins, financial return ratios, market
performance and/or risk-based capital goals or returns. Performance Goals may be
based solely on a corporate, subsidiary, business unit, or other grouping basis,
or a combination thereof. Performance Goals may reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group of entities or other external measure.


2.29    Performance Period means the time period during which Performance
Unit/Performance Stock Performance Goals must be met.


2.30    Performance Stock means an Award described in Article 9 herein.


2.31    Performance Unit means an Award described in Article 9 herein.


2.32    Period of Restriction means the period during which the transfer of
Restricted Stock or Restricted Stock Units is limited in some way, as provided
in Article 8 herein.


2.33    Person means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity, or
government instrumentality, division, agency, body, or department.


2.34    Plan means The Allstate Corporation 2013 Equity Incentive Plan.


2.35    Qualified Restricted Stock means an Award of Restricted Stock designated
as Qualified Restricted Stock by the Committee at the time of grant and intended
to qualify as Performance-Based Compensation.


2.36    Qualified Restricted Stock Unit means an Award of Restricted Stock Units
designated as Qualified Restricted Stock Units by the Committee at the time of
grant and intended to qualify as Performance-Based Compensation.


2.37
Restricted Stock means an Award described in Article 8 herein.



2.38    Restricted Stock Unit means an Award described in Article 8 herein.




4

--------------------------------------------------------------------------------






2.39    Retirement, unless otherwise provided by the Committee or in the Award
Agreement, means a Participant's termination from employment with the Company or
a Subsidiary at the Participant's Early or Normal Retirement Date, as
applicable. An Early Retirement Date may only occur in conjunction with an Award
granted before February 21, 2012.


(a)
Early Retirement Date --



(i)
For Awards granted before February 22, 2011, shall mean the date prior to the
Participant's Normal Retirement Date on which a Participant terminates
employment, if such termination date occurs on or after the Participant attains
age fifty-five (55) with twenty (20) years of service and such retirement is in
accordance with the voluntary early retirement policy of the Company or the
Subsidiary with which the Participant is employed on the date of termination of
employment.



(ii)
For Awards granted on or after February 22, 2011, but before February 21, 2012,
shall mean the date prior to the Participant's Normal Retirement Date on which a
Participant terminates employment, if such termination date occurs on or after
the Participant attains age fifty-five (55) with ten (10) years of service.



(b)
Normal Retirement Date



(i)    For awards granted before February 21, 2012, shall have the meaning given
to it by the Company or the Subsidiary with which the Participant is employed on
the date of termination of employment, provided that such termination is
voluntary and occurs on or after the Participant attains age sixty (60) with at
least one (1) year of service at termination of employment.


(ii)    For awards granted on or after February 21, 2012, shall mean the date on
which a Participant terminates employment, if such termination date occurs on or
after the Participant attains age fifty-five (55) with ten (10) years of
service, or age sixty (60) with five (5) years of service.


2.40    Section 409A shall have the meaning set forth in Section 19.5 herein.




2.41    Section 16 Officer means any Participant who was designated by the Board
as an "executive officer” or as an officer for purposes of Section 16 of the
Exchange Act.


2.42    Securities Act means the Securities Act of 1933, as amended.




5

--------------------------------------------------------------------------------




2.43    Stock means the common stock, $.01 par value, of the Company.


2.44    Stock Appreciation Right or SAR means a right, granted alone or in
connection with a related Option, designated as an SAR, to receive a payment on
the day the right is exercised, pursuant to the terms of Article 7 herein. Each
SAR shall be denominated in terms of one share of Stock.


2.45    Subsidiary means any corporation, business trust, limited liability
company, or partnership with respect to which the Company owns, directly or
indirectly, (a) more than 50% of the equity interests or partnership interests
or (b) Voting Securities representing more than 50% of the aggregate Voting
Power of the then-outstanding Voting Securities.


2.46    Tandem SAR means an SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
Stock under the related Option (and when Stock is purchased under the Option,
the Tandem SAR shall be similarly canceled).


2.47    Termination of Employment occurs the first day on which an individual is
for any reason no longer employed by the Company or any of its Subsidiaries, or
with respect to an individual who is an Employee of a Subsidiary, the first day
on which the Company no longer owns, directly or indirectly, at least 50% of the
equity interests or partnership interests in, or Voting Securities possessing at
least 50% of the Voting Power of, such Subsidiary. For purposes of the Plan,
transfer of employment of a Participant between the Company and any one of its
Subsidiaries (or between Subsidiaries) shall not be deemed a termination of
employment. Notwithstanding anything herein to the contrary, no issuance of
Stock or payment of cash shall be made upon a Termination of Employment with
respect to any Award that constitutes deferred compensation for purposes of
Section 409A unless the Termination of Employment constitutes a "separation from
service" as that term is used in Section 409A(a)(2)(A)(i) of the Code.


2.48    Unrestricted Stock means an Award of Stock not subject to restrictions
described in Article 8 herein.


2.49    Voting Power means the combined voting power of the then-outstanding
Voting Securities entitled to vote generally in the election of directors.


2.50    Voting Securities of a corporation means securities of such corporation
that are entitled to vote generally in the election of directors of such
corporation.


Article 3.    Administration


3.1    The Committee. The Plan shall be administered by the Compensation and
Succession Committee or such other committee (the "Committee") as the Board of
Directors shall select, consisting solely of two or more nonemployee members of
the Board. The members of the Committee shall be appointed from time to time by,
and shall serve at the discretion of, the Board of Directors.


3.2    Authority of the Committee. The Committee shall have full power except as
limited by law or the articles of incorporation or the bylaws of the Company,
subject to such other restricting


6

--------------------------------------------------------------------------------




limitations or directions as may be imposed by the Board and subject to the
provisions herein, to determine the Eligible Persons to receive Awards; to
determine when Awards may be granted and to grant Awards under the Plan; to
determine the size and types of Awards; to determine the terms and conditions of
such Awards; to assess whether Performance Goals have been met; to construe and
interpret the Plan and any agreement or instrument entered into under the Plan;
to establish, amend, or waive rules and regulations for the Plan's
administration; to amend the terms and conditions of any outstanding Award,
including but not limited to amendments with respect to exercisability and
non-forfeitability of Awards upon a Termination of Employment; to make such
adjustments or modifications to Awards to Participants working outside the
United States as are necessary or advisable to fulfill the purposes of the Plan;
to accelerate the exercisability of, and to accelerate or waive any or all of
the restrictions and conditions applicable to, any Award; and to authorize any
action of or make any determination by the Company as the Committee shall deem
necessary or advisable for carrying out the purposes of the Plan; provided,
however, that the Committee may not amend the terms and conditions of any
outstanding Award so as to adversely affect in any material way such Award
without the written consent of the Participant holding such Award (or if the
Participant is not then living, the Participant's Beneficiary, personal
representative or estate, as applicable), unless such amendment is required by
applicable law; and provided, further, that any discretion exercised by the
Committee pursuant to Section 4.2 shall not be deemed to adversely affect in any
material way an Award. The Committee may designate which Subsidiaries
participate in the Plan and may authorize foreign Subsidiaries to adopt plans as
provided in Article 14. Further, the Committee shall interpret and make all
other determinations which may be necessary or advisable for the administration
of the Plan. As permitted by law, the Committee may delegate its authorities as
identified hereunder.


3.3    Delegation of Authority. Notwithstanding the general authority of the
Committee to grant Awards under the Plan, the Board may, by resolution,
expressly delegate to another committee, established by the Board and consisting
of one or more employee or non-employee directors, the authority, within
parameters specified by the Board, to determine the Eligible Persons to receive
Awards; to determine when Awards may be granted and to grant Awards under the
Plan; to determine the size and types of Awards; and to determine the terms and
conditions of such Awards; provided, however that such committee may not grant
Awards to Eligible Persons who (i) are subject to Section 16 of the Exchange Act
at the time of grant, or (ii) are at the time of grant, or are anticipated to
become during the term of the Award, "covered employees" as defined in Section
162(m)(3) of the Code. Such committee shall report regularly to the Committee,
who shall report to the Board, regarding any Awards so granted.


3.4    Delivery of Stock by Company; Restrictions on Stock. Notwithstanding any
other provision of the Plan, the Company shall have no liability to deliver any
Stock or benefits under the Plan unless the Participant's tax obligations have
been satisfied as set forth in Article 16 and unless such delivery would comply
with all applicable laws (including, without limitation, the Code, the
Securities Act, and the Exchange Act) and applicable requirements of any
securities exchange or similar entity; provided, however, that if the Company
cannot deliver any Stock or benefits under the Plan due to such laws or
requirements, the Company shall provide equivalent value to any affected
Participant.


The Committee may impose such restrictions on any Stock acquired pursuant to
Awards under the Plan as it may deem advisable, including, without limitation,
restrictions to comply with


7

--------------------------------------------------------------------------------




applicable Federal securities laws, with the requirements of any stock exchange
or market upon which such Stock is then listed and/or traded, and with any blue
sky or state securities laws applicable to such Stock.


3.5    Vesting and Post-Vesting Holding Requirements. Notwithstanding anything
in the Plan to the contrary, no portion of any Full-Value Awards, Options and
SARs granted after July 24, 2018, shall vest based on employment with the
Company or its Subsidiaries prior to the first anniversary of the date on which
such Award is granted, except in connection with death, Disability, Retirement,
Termination of Employment without cause or a change of control as defined in the
applicable Award Agreement, and except that up to five percent (5%) of the
aggregate number of shares of Stock authorized for issuance under the Plan may
be issued pursuant to Full-Value Awards, Options and SARs without regard to the
employment vesting requirements of this Section 3.5. In addition, the Committee
may impose a mandatory post-vesting holding period on any Awards or shares of
Stock received pursuant to Awards made under the Plan, according to the terms
and conditions it determines in its sole discretion, and sets forth in the
applicable Award Agreement. Any post-vesting holding periods shall lapse in the
event of the Participant’s death, Disability, Termination of Employment without
cause or a change of control as defined in the applicable Award Agreement.


3.6    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive, and binding on all persons, including the
Company, its stockholders, Eligible Persons, Employees, Participants, and their
Beneficiaries and estates. No member of the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
Award.


3.7    Costs. The Company shall pay all costs of administration of the Plan.


Article 4.    Stock Subject to the Plan


4.1    Number of Shares. Subject to Section 4.2 herein, the maximum number of
shares of Stock available for awards under the Plan shall be 90,230,000 shares
(which includes 37,000,000 shares originally provided in the Plan as approved by
stockholders in 2001, 12,000,000 shares as approved by stockholders in 2006,
21,380,000 shares as approved by stockholders in 2009, and 19,850,000 additional
shares approved by stockholders in 2013), plus 6,815,597 shares of Stock
remaining for awards pursuant to the terms of The Allstate Corporation Equity
Incentive Plan. The number of shares of Stock to which an Award pertains shall
be counted against the maximum share limitation of this Section 4.1 as two and
one-tenth (2.1) shares of Stock for each Full Value Award and as one (1) share
of Stock for each other type of Award. Shares of Stock underlying lapsed or
forfeited Awards of Restricted Stock shall not be treated as having been issued
pursuant to an Award under the Plan. Shares of Stock that are potentially
deliverable under an Award that expires or is cancelled, forfeited, settled in
cash or otherwise settled without delivery of shares of Stock shall not be
treated as having been issued under the Plan. With respect to an SAR that is
settled in Stock, the full number of shares underlying the exercised portion of
the SAR shall be treated as having been issued under the Plan, regardless of the
number of shares used to settle the SAR upon exercise. Shares of Stock that are
tendered or withheld to satisfy tax withholding obligations related to an Award
or to satisfy the Option Exercise Price related to an Option or other Award
shall be deemed


8

--------------------------------------------------------------------------------




to be shares of Stock issued under the Plan. If, before June 30, 2003, the
Option Exercise Price is satisfied by tendering Stock, only the number of shares
issued net of the shares tendered shall be deemed issued under the Plan. For
avoidance of doubt, if a share of Stock that underlies an Award other than a
Full-Value Award was counted against the maximum share limitation of this
Section 4.1 and pursuant to this Section 4.1 subsequently is treated as having
not been issued under the Plan, the maximum share limitation of this Section 4.1
shall be credited with one share of Stock, and if a share of Stock pertaining to
a Full-Value Award was counted against the maximum share limitation of this
Section 4.1 and pursuant to this Section 4.1 subsequently is treated as having
not been issued under the Plan, the maximum share limitation of this Section 4.1
shall be credited with 2.1 shares of Stock. Stock granted pursuant to the Plan
may be (i) authorized but unissued shares of common stock or (ii) treasury
stock.


4.2    Adjustments in Authorized Stock and Awards. In the event of any equity
restructuring (within the meaning of Financial Accounting Standards Board
Accounting Standards Codification (ASC) Topic 718) that causes the per share
value of shares of Stock to change, such as a stock dividend, stock split, spin
off, rights offering, or recapitalization through a large, nonrecurring cash
dividend, the Committee shall cause there to be made an equitable adjustment to
(i) the number and kind of shares available for grant under the Plan, (ii) the
number of shares or Awards that may be granted to any individual under the Plan
or that may be granted pursuant to any Articles or types of Awards, and (iii)
the number and kind of shares or units subject to and the Option Exercise Price
or Base Value (if applicable) of any then outstanding Awards of or related to
shares of Stock. In the event of any other change in corporate capitalization,
such as a merger, consolidation, any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code) or any partial or complete liquidation of the Company, such equitable
adjustments described in the foregoing sentence shall be made as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights. In either case, any
such adjustment shall be conclusive and binding for all purposes of the Plan.
Unless otherwise determined by the Board upon recommendation of the Committee,
the number of shares of Stock subject to an Award shall always be a whole
number. Notwithstanding the foregoing, (i) each such adjustment with respect to
an Incentive Stock Option shall comply with the rules of Section 424(a) of the
Code and (ii) in no event shall any adjustment be made which would render any
Incentive Stock Option granted hereunder to be other than an incentive stock
option for purposes of Section 422 of the Code.


Notwithstanding any provision of the Plan to the contrary, except in connection
with a corporate transaction involving the Company (including, without
limitation, a Change in Control as defined in the applicable Award Agreement or
the transactions or events described in this Section 4.2), the Committee shall
not, without the approval of the Company’s stockholders, (i) reduce the Option
Exercise Price of an Option or reduce the Base Value of a SAR after it is
granted, (ii) cancel outstanding Options or SARs in exchange for other Awards or
Options or SARs with an Option Exercise Price or Base Value, as applicable, that
is less than the Option Exercise Price or Base Value of the original Options or
SARs, (iii) cancel an outstanding Option or SAR when the Option Exercise Price
or Base Value, as applicable, exceeds the Fair Market Value of a share of the
Stock in exchange for cash or other securities, or (iv) take any other action
with respect to an Option or SAR that would be treated as a repricing under the
rules and regulations of the New York Stock Exchange.




9

--------------------------------------------------------------------------------




4.3     Award Limitations. Subject to Section 4.2 above, the following
limitations shall apply to Awards intended to qualify as Performance-Based
Compensation: (i) the total number of shares of Stock with respect to which
Options or SARs may be granted in any calendar year to any Eligible Person shall
not exceed 4,000,000 shares; (ii) the total number of shares of Qualified
Restricted Stock or Qualified Restricted Stock Units that may be granted in any
calendar year to any Eligible Person shall not exceed 3,000,000 shares or Units,
as the case may be; (iii) the total number of shares of Performance Stock that
may be granted in any calendar year to any Eligible Person shall not exceed
4,000,000 shares and the maximum amount that may be paid pursuant to Performance
Units granted in any one calendar year to any Eligible Person shall not exceed
$10,000,000; (iv) the total number of shares of Stock granted pursuant to
Article 10 herein in any calendar year to any Eligible Person shall not exceed
4,000,000 shares; (v) the total cash Award that may be paid pursuant to an Award
granted under Article 10 herein in any calendar year to any Eligible Person
shall not exceed $10,000,000; and (vi) the aggregate value of cash dividends
(other than large, nonrecurring cash dividends) or Dividend Equivalents that a
Participant may receive in any calendar year shall not exceed $11,500,000.


Subject to Section 4.2 above, the maximum number of shares of Stock that may be
issued pursuant to Incentive Stock Options shall be 5,500,000 shares.


Article 5.    Eligibility and Participation


5.1    Eligibility. Persons eligible to participate in the Plan ("Eligible
Persons") are all Employees of the Company and its Subsidiaries, as determined
by the Committee.


5.2    Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all Eligible Persons those to whom
Awards shall be granted.


Article 6.    Stock Options


6.1    Grant of Options. Subject to the terms and conditions of the Plan,
Options may be granted to an Eligible Person at any time and from time to time,
as shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of shares
of Stock subject to Options granted to each Eligible Person (subject to Article
4 herein) and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such Options. The Committee may grant ISOs,
NQSOs, or a combination thereof.


6.2    Option Award Agreement. Each Option grant shall be evidenced by an Option
Award Agreement that shall specify the Option Exercise Price, the term of the
Option (which shall not be greater than ten (10) years), the number of shares of
Stock to which the Option pertains, the Exercise Period, and such other
provisions as the Committee shall determine, including but not limited to
special provisions relating to a change of control. The Option Award Agreement
shall also specify whether the Option is intended to be an ISO or NQSO. The
Option Exercise Price shall not be less than 100% of the Fair Market Value of
the Stock on the date of grant. No Dividend Equivalents shall be provided with
respect to Options.




10

--------------------------------------------------------------------------------




6.3    Exercise of and Payment for Options. Options granted under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions as the Committee shall in each instance approve.


A Participant may exercise an Option at any time during the Exercise Period.
Options shall be exercised by the delivery of a written notice of exercise to
the Company, or such method acceptable to the Company, setting forth the number
of shares of Stock with respect to which the Option is to be exercised,
accompanied by provision for full payment of the Stock.


The Option Exercise Price shall be payable in the discretion of the Committee:
(i) in cash or its equivalent, (ii) by tendering (by actual delivery of shares
or by attestation) previously acquired Stock (owned for at least six months)
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Exercise Price, (iii) by broker-assisted cashless exercise, (iv) with
respect to Options granted on and after May 16, 2006, by share withholding, or
(v) by a combination of (i), (ii), (iii) and/or (iv).


Options may not be exercised for less than 25 shares of Stock unless the
exercise represents the entire remaining balance of the Award.


Stock received upon exercise of an Option may be granted subject to restrictions
deemed appropriate by the Committee.


6.4    Termination. Each Option Award Agreement shall set forth the extent to
which the Participant shall have the right to exercise the Option upon
Termination of Employment. Such provisions shall be determined in the sole
discretion of the Committee (subject to applicable law), shall be included in
the Option Award Agreement entered into with Participants, need not be uniform
among all Options granted pursuant to the Plan or among Participants and may
reflect distinctions based on the reasons for termination.


To the extent the Option Award Agreement does not set forth termination
provisions, the provisions of Article 13 shall control.


6.5    Transferability of Options. Except as otherwise determined by the
Committee, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant or his or her
legal representative, and no Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. ISOs are not
transferable other than by will or by the laws of descent and distribution. The
Committee shall have the authority, in its discretion, to grant (or to sanction
by way of amendment to an existing Award) Nonqualified Stock Options, the vested
portions of which may be transferred by the Participant during his lifetime to
any Family Member or pursuant to a domestic relations order. A transfer of an
Option pursuant hereto may only be effected by the Company at the written
request of a Participant and shall become effective only when recorded in the
Company's record of outstanding Options. A transferred Option shall continue to
be governed by and subject to the terms and limitations of the Plan and the
relevant Award Agreement, and the transferee shall be entitled to the same
rights as the Participant, as if no transfer had taken place. In no event shall
an Option be transferred for consideration.




11

--------------------------------------------------------------------------------




6.6    Designation of Beneficiary.


(a) Each Participant may designate a Beneficiary who shall have the right to
exercise the Option in the event of the Participant’s death. Participants shall
designate a Beneficiary by executing a Beneficiary Designation Form. A
Beneficiary designation is not binding on the Company unless it receives a
properly completed Beneficiary Designation Form prior to the Participant’s
death. If no designation is made or no designated Beneficiary is alive (or in
the case of an entity designated as a Beneficiary, in existence) at the time of
the Participant’s death, the Participant’s spouse or, if no spouse exists, the
executor or personal representative of the Participant’s estate shall have the
right to exercise the Option. If there is any question as to the legal right of
any Beneficiary to exercise the Option under the Plan, the Company may determine
in its sole discretion whether to provide the right of exercise to the executor
or personal representative of the Participant’s estate. The Company’s
determination shall be binding and conclusive on all persons, and it will have
no further liability to anyone with respect to such Option.


(b) Change of Beneficiary Designation. A Participant may change an earlier
Beneficiary designation by executing a later Beneficiary Designation Form. The
execution of a Beneficiary Designation Form revokes and rescinds any prior
Beneficiary Designation Form.


6.7    Automatic Exercise. Any unexercised Option granted on or after May 21,
2013, and before February 19, 2014 will be exercised automatically on behalf of
the Participant using broker-assisted cashless exercise or other payment method
provided under the Plan at the discretion of the Committee on the business day
immediately preceding the expiration date of the original term as stated in the
Option Award Agreement if:
(i) the Fair Market Value of a share of Stock exceeds the Option Exercise Price
in the applicable Option Award Agreement on that business day, and
(ii) the exercise would result in the payment to Participant of at least $.01 or
delivery of at least one share of Stock after payment of the exercise price, any
applicable fees and commissions, and all applicable withholding taxes (assuming
the appropriate minimum statutory withholding rate). 
A Participant may elect not to have automatic exercise apply by written notice
to the Committee at any time within the six-month period before the automatic
exercise day above.
Article 7.    Stock Appreciation Rights
7.1    Grant of SARs. Subject to the terms and conditions of the Plan, an SAR
may be granted to an Eligible Person at any time and from time to time as shall
be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs, or any combination of these forms of SARs.


The Committee shall have complete discretion in determining the number of SARs
granted to each Eligible Person (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such SARs.




12

--------------------------------------------------------------------------------




7.2    SAR Award Agreement. Each SAR award shall be evidenced by an SAR Award
Agreement that shall specify the number of SARs granted, the Base Value (which
shall not be less than one hundred percent (100%) of the Fair Market Value of a
share of Stock on the date of grant), the term of the SAR (which shall not be
greater than ten (10) years), the Exercise Period, and such other provisions as
the Committee shall determine, including but not limited to special provisions
relating to a change of control. No Dividend Equivalents shall be provided with
respect to SARs.


7.3    Exercise and Payment of SARs. Tandem SARs may be exercised for all or
part of the Stock subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the shares of Stock for which its related Option
is then exercisable.


Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Option Exercise Price of the underlying ISO
and the Fair Market Value of the shares of Stock subject to the underlying ISO
at the time the Tandem SAR is exercised; (iii) the Tandem SAR may be exercised
only when the Fair Market Value of the shares of Stock subject to the ISO
exceeds the Option Exercise Price of the ISO; and (iv) the Tandem SAR may be
transferred only when the underlying ISO is transferable, and under the same
conditions.


Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.


A Participant may exercise an SAR at any time during the Exercise Period. SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, or such method acceptable to the Company, setting forth the number of
SARs being exercised. Upon exercise of an SAR, a Participant shall be entitled
to receive payment from the Company in an amount equal to the product of:


(a)    the excess of (i) the Fair Market Value of a share of Stock on the date
of exercise over (ii) the Base Value multiplied by


(b)    the number of shares of Stock with respect to which the SAR is exercised.


At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in shares of Stock of equivalent value, or in some
combination thereof.


7.4    Termination. Each SAR Award Agreement shall set forth the extent to which
the Participant shall have the right to exercise the SAR upon Termination of
Employment. Such provisions shall be determined in the sole discretion of the
Committee (subject to applicable law), shall be included in the SAR Award
Agreement entered into with Participants, need not be uniform among all SARs
granted pursuant to the Plan or among Participants, and may reflect distinctions
based on the reasons for termination.




13

--------------------------------------------------------------------------------




To the extent the SAR Award Agreement does not set forth termination provisions,
the provisions of Article 13 shall control.


7.5    Transferability of SARs. Except as otherwise determined by the Committee,
all SARs granted to a Participant under the Plan shall be exercisable during his
or her lifetime only by such Participant or his or her legal representative, and
no SAR granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. To the extent the Committee permits the transfer of an
SAR, in no event shall an SAR be transferred for consideration.


7.6    Designation of Beneficiary.


(a) Each Participant may designate a Beneficiary who shall have the right to
exercise the SARs in the event of the Participant’s death. Participants shall
designate a Beneficiary by executing a Beneficiary Designation Form. A
Beneficiary designation is not binding on the Company unless it receives a
properly completed Beneficiary Designation Form prior to the Participant’s
death. If no designation is made or no designated Beneficiary is alive (or in
the case of an entity designated as a Beneficiary, in existence) at the time of
the Participant’s death, the Participant’s spouse, or if no spouse exists, the
executor or personal representative of the Participant’s estate shall have the
right to exercise the SARs. If there is any question as to the legal right of
any Beneficiary to exercise the SARs under the Plan, the Company may determine
in its sole discretion whether to provide the right of exercise to the executor
or personal representative of the Participant’s estate. The Company’s
determination shall be binding and conclusive on all persons, and it will have
no further liability to anyone with respect to such SARs.


(b) A Participant may change an earlier Beneficiary designation by executing a
later Beneficiary Designation Form. The execution of a Beneficiary Designation
Form revokes and rescinds any prior Beneficiary Designation Form.




Article 8.    Unrestricted Stock, Restricted Stock, and Restricted Stock Units
8.1    Grant of Unrestricted Stock, Restricted Stock, and Restricted Stock
Units. Subject to the terms and conditions of the Plan, Unrestricted Stock,
Restricted Stock, and/or Restricted Stock Units may be granted to an Eligible
Person at any time and from time to time, as shall be determined by the
Committee.


The Committee shall have complete discretion in determining the number of shares
of Unrestricted Stock, Restricted Stock, and/or Restricted Stock Units granted
to each Eligible Person (subject to Article 4 herein) and, consistent with the
provisions of the Plan, in determining the terms and conditions pertaining to
such Awards.


In addition, the Committee may, prior to or at the time of grant, designate an
Award of Restricted Stock or Restricted Stock Units as Qualified Restricted
Stock or Qualified Restricted Stock Units, as the case may be, in which event it
will condition the granting or vesting, as applicable, of such Qualified
Restricted Stock or Qualified Restricted Stock Units, as the case may be, upon


14

--------------------------------------------------------------------------------




the attainment of the Performance Goals selected by the Committee and such other
conditions as the Committee may determine based on employment with the Company
and its Subsidiaries.


8.2    Unrestricted Stock, Restricted Stock/Restricted Stock Unit Award
Agreement. Each grant of Unrestricted Stock, Restricted Stock, and/or Restricted
Stock Units shall be evidenced by an Award Agreement that shall specify the
number of shares of Unrestricted Stock, Restricted Stock, and/or Restricted
Stock Units granted, the initial value (if applicable), the Period or Periods of
Restriction (if applicable), and such other provisions as the Committee shall
determine, including but not limited to special provisions relating to a change
of control.


8.3     Transferability. Except pursuant to a domestic relations order or as
otherwise determined by the Committee, Restricted Stock and Restricted Stock
Units granted hereunder may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Award Agreement.
During the applicable Period of Restriction, all rights with respect to the
Restricted Stock and Restricted Stock Units granted to a Participant under the
Plan shall be available during his or her lifetime only to such Participant or
his or her legal representative.


8.4    Certificates. No certificates representing Stock shall be delivered to a
Participant, and no book entry representing delivery of Stock to a Participant
shall be made, until such time as all restrictions applicable to such shares
have been satisfied.


8.5    Removal of Restrictions. Restricted Stock shall become freely
transferable by the Participant after the last day of the Period of Restriction
applicable thereto. Once Restricted Stock is released from the restrictions, the
Participant shall be entitled to receive a certificate representing such Stock
or shall be entitled to book entry delivery of such Stock.


Payment of Restricted Stock Units shall be made after the last day of the Period
of Restriction applicable thereto. The Committee, in its sole discretion, may
pay Restricted Stock Units in cash or in shares of Stock of equivalent value (or
in some combination thereof).


8.6    Voting Rights. During the Period of Restriction, Participants may
exercise full voting rights with respect to the Restricted Stock.


8.7    Dividends and Other Distributions. Subject to the Committee’s right to
determine otherwise at the time of grant, during the Period of Restriction,
Participants shall receive all cash dividends, other than large, nonrecurring
cash dividends, paid with respect to the Restricted Stock while they are so
held. All other distributions paid with respect to such Restricted Stock shall
be credited to Participants subject to the same restrictions on transferability
and forfeitability as the Restricted Stock with respect to which they were paid
and shall be paid to the Participant promptly after the full vesting of the
Restricted Stock with respect to which such distributions were made.


Rights, if any, to Dividend Equivalents on Restricted Stock Units shall be
established by the Committee at the time of grant and set forth in the Award
Agreement. In addition, with respect to both Restricted Stock or Restricted
Stock Units with performance-based vesting, any dividends or Dividend
Equivalents that are based on dividends paid prior to the vesting of such
Restricted Stock or Restricted Stock Units, as applicable, shall only be paid
out to the Participant to the extent


15

--------------------------------------------------------------------------------




that the performance-based vesting conditions are subsequently satisfied and the
Restricted Stock or Restricted Stock Units vest.


8.8    Termination. Each Restricted Stock/Restricted Stock Unit Award Agreement
shall set forth the extent to which the Participant shall have the right to
receive Restricted Stock and/or a Restricted Stock Unit payment following
termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Restricted
Stock/Restricted Stock Units or among Participants and may reflect distinctions
based on the reasons for termination.


8.9    Participant’s Death. In the event of the Participant’s death, any vested
Restricted Stock or Restricted Stock Units, including Restricted Stock or
Restricted Stock Units that vest because of the Participant’s death, shall be
paid or delivered on behalf of the Participant.


To the extent the Restricted Stock/Restricted Stock Unit Award Agreement does
not set forth termination provisions, the provisions of Article 13 shall
control.


Article 9.    Performance Units and Performance Stock


9.1    Grant of Performance Units and Performance Stock. Subject to the terms
and conditions of the Plan, Performance Units and/or Performance Stock may be
granted to an Eligible Person at any time and from time to time, as shall be
determined by the Committee.


The Committee shall have complete discretion in determining the number of
Performance Units and/or shares of Performance Stock granted to each Eligible
Person (subject to Article 4 herein) and, consistent with the provisions of the
Plan, in determining the terms and conditions pertaining to such Awards.


9.2    Performance Unit/Performance Stock Award Agreement. Each grant of
Performance Units and/or shares of Performance Stock shall be evidenced by a
Performance Unit and/or Performance Stock Award Agreement that shall specify the
number of Performance Units and/or shares of Performance Stock granted, the
initial value (if applicable), the Performance Period, the Performance Goals,
and such other provisions as the Committee shall determine, including but not
limited to special provisions relating to a change of control and any rights to
Dividend Equivalents.


9.3    Value of Performance Units/Performance Stock. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
The value of a share of Performance Stock shall be equal to the Fair Market
Value of the Stock. The Committee shall set Performance Goals in its discretion
which, depending on the extent to which they are met, will determine the number
and/or value of Performance Units/Performance Stock that will be paid out to the
Participants.


9.4    Earning of Performance Units/Performance Stock. After the applicable
Performance Period has ended, the Participant shall be entitled to receive a
payout with respect to the Performance Units/Performance Stock and any Dividend
Equivalents earned by the Participant


16

--------------------------------------------------------------------------------




over the Performance Period, to be determined as a function of the extent to
which the Committee determines that the corresponding Performance Goals have
been achieved.


9.5    Form and Timing of Payment of Performance Units/Performance Stock.
Payment of earned Performance Units/Performance Stock shall be made following
the close of the applicable Performance Period. The Committee, in its sole
discretion, may pay earned Performance Units/Performance Stock in cash or in
Stock (or in a combination thereof), which has an aggregate Fair Market Value
equal to the value of the earned Performance Units/Performance Stock at the
close of the applicable Performance Period. Such Stock may be granted subject to
any restrictions deemed appropriate by the Committee.


9.6    Termination. Each Performance Unit/Performance Stock Award Agreement
shall set forth the extent (if any) to which the Participant shall have the
right to receive a Performance Unit/Performance Stock payment upon Termination
of Employment during a Performance Period. Such provisions shall be determined
in the sole discretion of the Committee (subject to applicable law), shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all grants of Performance Units/Performance Stock or among
Participants, and may reflect distinctions based on reasons for termination.


To the extent the Performance Unit/Performance Stock Award Agreement does not
set forth termination provisions, the provisions of Article 13 shall control.


9.7    Transferability. Except pursuant to a domestic relations order or as
otherwise determined by the Committee, a Participant's rights with respect to
Performance Units/Performance Stock granted under the Plan shall be available
during the Participant's lifetime only to such Participant or the Participant's
legal representative and Performance Units/Performance Stock may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. To the extent the
Committee permits the transfer of Performance Units/Performance Stock, in no
event shall Performance Units/Performance Stock be transferred for
consideration.


9.8    Participant’s Death. In the event of the Participant’s death, any vested
Performance Units/Performance Stock, including Performance Units/Performance
Stock that vest because of the Participant’s death, shall be paid or delivered
on behalf of the Participant.


Article 10.    Other Awards


The Committee shall have the right to grant other Awards which may include,
without limitation, the payment of Stock in lieu of cash, the payment of cash
based on attainment of Performance Goals established by the Committee, and the
payment of Stock in lieu of cash under other Company incentive or bonus
programs. Payment under or settlement of any such Awards shall be made in such
manner and at such times as the Committee may determine.




17

--------------------------------------------------------------------------------




Article 11.    Deferrals


The Committee may, in its sole discretion, permit a Participant to defer the
Participant's receipt of the payment of cash or the delivery of Stock that would
otherwise be due to such Participant under the Plan. If any such deferral
election is permitted, the Committee shall, in its sole discretion, establish
rules and procedures for such payment deferrals consistent with Section 409A to
the extent applicable.


Article 12.    Rights of Participants


12.1    Termination.     Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant's employment or other relationship with the Company or any
Subsidiary at any time, for any reason or no reason in the Company's or the
Subsidiary's sole discretion, nor confer upon any Participant any right to
continue in the employ of, or otherwise in any relationship with, the Company or
any Subsidiary.


12.2    Participation. No Eligible Person shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive a future Award.


12.3    Limitation of Implied Rights. Neither a Participant nor any other Person
shall, by reason of the Plan, acquire any right in or title to any assets, funds
or property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets or other property which the Company or
any Subsidiary, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Stock or amounts, if any, payable under the Plan, unsecured by any assets of
the Company or any Subsidiary. Nothing contained in the Plan shall constitute a
guarantee that the assets of such companies shall be sufficient to pay any
benefits to any Person.


Except as otherwise provided in the Plan, no Award under the Plan shall confer
upon the holder thereof any right as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.


12.4    Waiver. Each Participant, by acceptance of an Award, waives all rights
to specific performance or injunctive or other equitable relief and acknowledges
that he has an adequate remedy at law in the form of damages.


Article 13.    Termination of Employment


If a Participant has a Termination of Employment, then, unless otherwise
provided by the Committee or in the Award Agreement, all Awards shall terminate
and be forfeited on the date of such Termination of Employment.


Article 14.    Equity Incentive Plans of Foreign Subsidiaries


The Committee may authorize any foreign Subsidiary to adopt a plan for granting
Awards ("Foreign Equity Incentive Plan”), and awards granted under such Foreign
Equity Incentive Plans may be treated as awards under the Plan, if the Committee
so determines. Such Foreign Equity


18

--------------------------------------------------------------------------------




Incentive Plans shall have such terms and provisions as the Committee permits
not inconsistent with the provisions of the Plan and which may be more
restrictive than those contained in the Plan. Awards granted under such Foreign
Equity Incentive Plans shall be governed by the terms of the Plan except to the
extent that the provisions of the Foreign Equity Incentive Plans are more
restrictive than the terms of the Plan, in which case such terms of the Foreign
Equity Incentive Plans shall control.


Article 15.    Amendment, Modification, and Termination


The Board may, at any time and from time to time, alter, amend, suspend, or
terminate the Plan in whole or in part, provided that no amendment shall be made
which shall increase the total number of shares of Stock that may be issued
under the Plan, materially modify the requirements for participation in the
Plan, or materially increase the benefits accruing to Participants under the
Plan, in each case unless such amendment is approved by the stockholders of the
Company.


No termination, amendment, or modification of the Plan shall adversely affect in
any material way any Award previously granted under the Plan, without the
written consent of the Participant holding such Award, unless such termination,
modification, or amendment is required by applicable law and except as otherwise
provided herein.


Article 16.    Payment for Awards and Withholding


16.1    Payment for Awards. In the event a Participant elects to pay the Option
Exercise Price or make payment for any other Award through tender of previously
acquired Stock, (i) only a whole number of share(s) of Stock (and not fractional
shares of Stock) may be tendered in payment, (ii) such Participant must present
evidence acceptable to the Company that he has owned any such shares of Stock
tendered in payment (and that such shares of Stock tendered have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (iii) Stock must be tendered to the Company, either by
actual delivery of the shares or by attestation. When payment is made by tender
of Stock, the difference, if any, between the aggregate amount payable and the
Fair Market Value of the share(s) of Stock tendered in payment (plus any
applicable taxes) shall be paid by check. No Participant may tender shares of
Stock having a Fair Market Value exceeding the aggregate Option Exercise Price
or other payment due.


16.2    Notification under Section 83(b). If the Participant, in connection with
the exercise of any Option, or the grant of any share of Restricted Stock, makes
the election permitted under Section 83(b) of the Code (i.e., an election to
include in such Participant's gross income in the year of transfer the amounts
specified in Section 83(b) of the Code), such Participant shall notify the
Company of such election within 10 days of filing notice of the election with
the Internal Revenue Service, in addition to any filing and notification
required pursuant to regulations issued under the authority of Section 83(b) of
the Code.


16.3    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
(including any Stock withheld as provided below) sufficient to satisfy Federal,
state, and local taxes (including the Participant's FICA obligation) required by
law to be withheld with respect to an Award made under the Plan.




19

--------------------------------------------------------------------------------




16.4    Stock Withholding. With respect to tax withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
or Restricted Stock Units, or upon any other taxable event arising out of or as
a result of Awards granted hereunder, Participants may elect to satisfy the
withholding requirement, in whole or in part, by tendering Stock held by the
Participant (by actual delivery of the shares or by attestation) or by having
the Company withhold Stock having a Fair Market Value equal to the minimum
statutory total tax which could be imposed on the transaction. All elections
shall be irrevocable, made in writing (or other method acceptable to the
Company) and signed by the Participant. In the event a Participant fails to make
an election by the date required, the Participant will be deemed to have made an
election to have the Company withhold Stock having a Fair Market Value equal to
the minimum statutory total tax which could be imposed on the transaction.


Article 17.    Repayment of Awards, Non-Solicitation, and Non-Competition


17.1    Restatements. In the event of a restatement of the Company's financial
results to correct a material error or inaccuracy resulting in whole or in part
from the fraud or intentional misconduct of a Section 16 Officer, as determined
by the Board or a committee thereof, the Board or the Committee shall have the
authority, to the extent permitted by applicable law, to


(i)    cancel or cause to be cancelled any or all of such Section 16 Officer's
outstanding Awards granted after May 19, 2009;


(ii)    recover or cause to be recovered any or all "Proceeds" (as defined
below) resulting from any sale or other disposition (including to the Company)
of shares of Stock issued or issuable upon vesting, settlement, or exercise, as
the case may be, of any Award granted to such Section 16 Officer after May 19,
2009, plus a reasonable rate of interest; and/or


(iii)    recover or cause to be recovered any cash paid or shares of Stock
issued to such Section 16 Officer in connection with any vesting, settlement, or
exercise of an Award granted after May 19, 2009, plus a reasonable rate of
interest.


The term "Proceeds" means, with respect to any sale or other disposition
(including to the Company) of shares of Stock acquired pursuant to an Award, an
amount determined by the Committee, (a) in the case of an Award other than an
Option or SAR, up to the amount equal to the Fair Market Value per share of
Stock at the time of such sale or other disposition multiplied by the number of
shares sold or disposed of, or (b) in the case of an Option or SAR, up to the
amount equal to the number of shares of Stock sold or disposed of multiplied by
the excess of the Fair Market Value per share of Stock at the time of such sale
or disposition over the Option Exercise Price or Base Value, as applicable. The
return of Proceeds is in addition to and separate from any other relief
available to the Company or any other actions as may be taken by the Committee
in its sole discretion. Any determination by the Committee with respect to the
foregoing shall be final, conclusive, and binding on all interested parties.
17.2    Non-Solicitation. While employed and for the one-year period starting on
the date of Termination of Employment, any Participant who has received an Award
under the Plan shall not, directly or indirectly:


20

--------------------------------------------------------------------------------




(i)    other than in connection with the good-faith performance of his or her
normal duties and responsibilities as an employee of the Company or any
Subsidiary, encourage any employee or agent of the Company or any Subsidiary to
terminate his or her relationship with the Company or any Subsidiary;
(ii)    employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser of, any employee or agent of the Company
or Subsidiary (other than by the Company or its Subsidiaries), or cause or
encourage any Person to do any of the foregoing;
(iii)    establish (or take preliminary steps to establish) a business with, or
encourage others to establish (or take preliminary steps to establish) a
business with, any employee or exclusive agent independent contractor of the
Company or its Subsidiaries that would interfere with the relationship between
the Company or its Subsidiaries and the employee or agent; or
(iv)    interfere with the relationship of the Company or its Subsidiaries with,
or endeavor to entice away from the Company or its Subsidiaries, any Person who
or which at any time since the Participant's hire date was or is a material
customer or material supplier of, or maintained a material business relationship
with, the Company or its Subsidiaries.
If a Participant violates any of the non-solicitation provisions set forth
above, to the extent permitted by applicable law, the Board or the Committee
may, to the extent permitted by applicable law,  


(i)    cancel or cause to be cancelled any or all of the Participant's
outstanding Awards granted after May 19, 2009;


(ii)    recover or cause to be recovered any or all Proceeds resulting from any
sale or other disposition (including to the Company) of shares of Stock issued
or issuable upon vesting, settlement, or exercise, as the case may be, of any
Award granted after May 19, 2009, if the sale or disposition was effected on or
after the date that is one year prior to the date on which the Participant first
violated any such non-solicitation provisions; and/or


(iii)    recover or cause to be recovered any cash paid or shares of Stock
issued to the Participant in connection with any vesting, settlement, or
exercise of an Award granted after May 19, 2009, if the vesting, settlement, or
exercise occurred on or after the date that is one year prior to the date on
which the Participant first violated any such the non-solicitation provisions.


17.3    Non-Competition. Any Participant who has received an Award under the
Plan:


(i)between February 21, 2012, and May 20, 2013, that remains subject to a Period
of Restriction or other performance or vesting condition, shall not, for the
two-year period following the date of Termination of Employment; or


(ii)on and after May 21, 2013, that remains subject to a Period of Restriction
or other performance or vesting condition, shall not, for the one-year period
following the date


21

--------------------------------------------------------------------------------




of Termination of Employment, directly or indirectly engage in, own or control
an interest in, or act as principal, director, officer, or employee of, or
consultant to, any firm or company that is a Competitive Business. “Competitive
Business” is defined as a business that designs, develops, markets, or sells a
product, product line, or service that competes with any product, product line,
or service of the division in which Participant works. This section is not meant
to prevent Participant from earning a living, but rather to protect the
Company’s legitimate business interests. A Participant is not subject to this
non-competition provision if:


(i)    employed in any jurisdiction where the applicable law prohibits such
non-competition provision; or


(ii)    Termination of Employment occurs during a Post-Change Period (as defined
in the applicable Award Agreement) and:


(A)    the Participant’s Termination of Employment is initiated by the Employer
other than for Cause (as defined in the applicable Award Agreement), death, or
Disability, or


(B)    the Participant is a participant in The Allstate Corporation Change in
Control Severance Plan and the Participant’s Termination of Employment is
initiated by the Participant for Good Reason (as defined in the applicable Award
Agreement).


If a Participant violates the non-competition provision set forth above, the
Board or the Committee may, to the extent permitted by applicable law, cancel or
cause to be cancelled any or all of the Participant's outstanding Awards granted
on or after February 21, 2012, that remain subject to a Period of Restriction or
other performance or vesting condition as of the date on which the Participant
first violated the non-competition provision.


17.4    No Limitation on Other Rights; Blue Pencil. Nothing contained in this
Article 17 shall be deemed to (i) limit any additional legal or equitable rights
or remedies the Company may have under applicable law with respect to any
Participant who may have caused or contributed to the Company's need to restate
its financial results or who may have violated the non-solicitation or
non-competition provisions in the Plan or in any other plan, policy, agreement,
or arrangement or (ii) affect any other non-solicitation, non-competition, or
other restrictive covenants to which a Participant is subject. If any of the
covenants contained in Article 17.2 and 17.3 or any part thereof, are held to be
unenforceable, the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, said provision
shall then be enforceable.
Article 18.    Successors
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise of all or substantially all of the business
and/or assets of the Company.




22

--------------------------------------------------------------------------------




Article 19.    Legal Construction


19.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.


19.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


19.3    Requirements of Law. The granting of Awards and the issuance of Stock
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


19.4    Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with, and governed
by, the laws of the State of Delaware, except with regard to conflicts of law
provisions.




19.5    Code Section 409A Compliance. To the extent applicable, it is intended
that this Plan and any Awards granted hereunder comply with the requirements of
Section 409A of the Code and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service ("Section 409A"), and the Plan and any Awards
granted under the Plan shall be interpreted and construed in a manner consistent
with such intent. Notwithstanding any provision of the Plan to the contrary, in
the event that following the Effective Date the Committee determines that any
Award may be subject to Section 409A, the Committee may adopt such amendments to
the Plan and the applicable Award Agreement or adopt other policies and
procedures (including amendments, policies, and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (i) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(ii) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under such Section. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A,
payments in respect of any Award under the Plan may not be made at the time
contemplated by the terms of the Plan or the applicable Award Agreement, as the
case may be, without causing the Participant holding such Award to be subject to
taxation under Section 409A, the Company will make such payment on the first day
that would not result in the Participant incurring any tax liability under
Section 409A, which action may include, but is not limited to, delaying payment
to a Participant who is a “specified employee” within the meaning of Section
409A until the first day following the six-month period beginning on the date of
the Participant’s Termination of Employment No action or failure by the
Committee or the Company in good faith to act, pursuant to this Section 19.5
shall subject the Committee, the Company, or any of the Company’s employees,
directors, or representatives to any claim, liability, or expense, and the
Company shall not have any obligation to indemnify or otherwise protect any
Participant from the obligation to pay any taxes pursuant to Section 409A.




23